NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 26, 2021 *
                                Decided March 26, 2021

                                         Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 20-1832

LEO E. DILLON,                                    Appeal from the United States District Court
      Plaintiff-Appellant,                        for the Southern District of Indiana,
                                                  Evansville Division.

       v.                                         No. 3:19-cv-00214-RLY-MPB

INDIANA DEPARTMENT OF CHILD                       Richard L. Young,
SERVICES, et al.,                                 Judge.
     Defendants-Appellees.

                                       ORDER

      After a state court garnished his wages for child support, Leo Dillon sued the
Indiana Department of Child Services and Matthew Keppler, the deputy prosecutor of
Vanderburgh County, for obtaining adverse state-court orders. Because the district



       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1832                                                                      Page 2

court correctly dismissed Dillon’s complaint as barred by the Rooker-Feldman doctrine,
we affirm.

       Dillon sued the defendants in federal court to contest the validity of state-court
orders about paternity and child support. Among other things, Dillon challenged state-
court orders that garnished his wages and held him in contempt for disregarding the
court’s orders. The district court dismissed Dillon’s complaint as unintelligible but
permitted him to amend. The court then dismissed without prejudice his amended
complaint, which asked the court to “set aside” all state-court orders against him,
because it concluded that Dillon’s claims were barred by the Rooker-Feldman doctrine
and therefore outside of federal subject-matter jurisdiction. See Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

       Dillon’s appeal is unavailing. The district court never entered a judgment in
accordance with Rule 58, but Dillon timely appealed within 150 days of the entry of its
dismissal order. See FED. R. CIV. P. 58(a), FED. R. APP. P. 4(a)(7)(A)(ii). His appellate brief
is defective because it merely annotates a partial timeline of the state-court paternity
and child-support proceedings against him. Even liberally construed, the brief contains
no “cogent arguments,” so we could dismiss the appeal on that basis. See Parker v. Four
Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017); see also FED. R. APP. P. 28(a)(8).
Nonetheless, mindful of Dillon’s pro se status, we explain why the district court
properly dismissed his case.

       The district court correctly dismissed Dillon’s complaint under Rooker-Feldman
because his suit is based on the claim that state-court judgments had injured him.
See Bauer v. Koester, 951 F.3d 863, 866 (7th Cir. 2020). The doctrine bars “state court
losers” from complaining to federal district and appellate courts that state-court
judgments violated their federal rights. E.A. v. Gardener, 929 F.3d 923, 924 (7th Cir.
2019). Because Rooker-Feldman is a jurisdictional bar, it precludes consideration of the
merits of Dillon’s complaint. Lennon v. City of Carmel, 865 F.3d 503, 506 (7th Cir. 2017).
The bar applies both to the state court’s substantive rulings (garnishing Dillon’s wages),
and its procedural rulings (holding him in contempt). Sykes v. Cook Cnty. Circuit Court
Prob. Div., 837 F 3d 736, 742 (7th Cir. 2016).

       Dillon unpersuasively attempts to overcome Rooker-Feldman’s bar by suggesting
that serious constitutional violations produced the state court’s adverse judgments. But
“[t]here is no exception for egregious error”; Dillon’s federal remedy was to seek review
in the United States Supreme Court. Lennon, 865 F.3d at 506. And because Dillon had no
No. 20-1832                                                                   Page 3

state appeal pending when he filed his federal suit, the bar applies to his case. See Parker
v. Lyons, 757 F.3d 701, 705–06 (7th Cir. 2014) (doctrine does not apply if a state-court
appeal is pending); Harold v. Steel, 773 F.3d 884, 885–86 (7th Cir. 2014) (Rooker-Feldman
applies to all unappealed state-court judgments, not just state high-court judgments).

       Other insuperable obstacles also block this suit. The only conceivable statutory
basis for the suit is 42 U.S.C. § 1983, and it does not apply to a state agency like the
Indiana Department of Child Services, which is not a “person” under § 1983. See Will v.
Mich. Dep't of State Police, 493 U.S. 58, 65–66 (1989). Also, as a public prosecutor sued for
acting within the scope of his duties, Keppler enjoys absolute immunity from suit. Tobey
v. Chibucos, 890 F.3d 634, 650 (7th Cir. 2018).
                                                                                 AFFIRMED